Citation Nr: 1027740	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation prior to January 23, 2008 
and to an evaluation in excess of 10 percent since January 23, 
2008 for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1964.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2009.  This matter was 
originally on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  Prior to January 23, 2008, at its worst, the Veteran's right 
ear was manifested by Level I hearing and his left ear was 
manifested by Level XI hearing.

2.  Since January 23, 2008, at its worst, the Veteran's right ear 
has been manifested by Level I hearing and his left ear has been 
manifested by Level XI hearing.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
prior to January 23, 2008,  for bilateral hearing loss, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss at any time during the appeal period have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's August 2009 Remand, the Appeals 
Management Center (AMC) scheduled the Veteran for a VA 
examination to assess the severity of his bilateral hearing loss, 
readjudicated the Veteran's claim under provision of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) as discussed in more detail below, and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's August 2008 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims held that, pursuant to 38 U.S.C. § 5103(a) (2008) 
(currently at 38 U.S.C. § 5103(a)(1)), a VCAA notice for an 
increased rating claim must include the following information:  
(1) the VA must notify the Veteran that in order to substantiate 
a claim, he or she must provide (or ask the VA to obtain) medical 
or lay evidence demonstrating that his or her disability has 
worsened or increased in severity and the effect the worsening 
has had on his or her employment and daily life; (2) if the 
Veteran's current diagnostic code "contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell the 
Veteran that if he or she is assigned a higher rating, that 
rating will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life"; and 
(4) the notice must also provide examples of the types of medical 
and lay evidence-such as job application rejections-that the 
Veteran may submit (or ask the VA to obtain) "that are relevant 
to establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit issued 
a decision on appeal that vacated and remanded the decision of 
the Veterans Claims Court in Vazquez-Flores.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In view of 
some potentially qualifying language included in the Federal 
Circuit's decision in vacating the CAVC's decision ("insofar 
as"), it appears that only the generic first, third, and fourth 
elements [contained in the CAVC's decision] are in fact required 
under the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in March 2005 and September 2009 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473, Vazquez-Flores, 22 Vet. App. at 37.  The 
letters informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in May 2005 and January 2010.  38 C.F.R. 
§ 3.159(c)(4).  The January 2010 VA examiner addressed the 
severity of the Veteran's current hearing loss as well as the 
functional effects caused by the Veteran's hearing disability in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 2010 
VA examination report is thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's service-connected bilateral hearing loss has been 
evaluated as noncompensably disabling prior to January 23, 2008 
and 10 percent disabling from January 23, 2008, pursuant to 38 
C.F.R. § 4.87, Diagnostic Codes 6100 for hearing impairment.

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by pure tone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  "Pure tone threshold average" is the sum of the pure 
tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by 
four.  This average is used in all cases (including those in 
§4.86) to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

The rating schedule establishes eleven auditory acuity levels, 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness. 38 C.F.R. § 4.85.  The 
horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  See 38 
C.F.R. §§ 4.85, 4.87.

On the authorized audiological evaluation in February 2005, pure 
tone thresholds, in decibels, were as follows:

HERTZ - 500 1000 2000 3000 4000 RIGHT 20 20 30 55 70 LEFT 65 70 
65 70 85

The average of the pure tones between 1000-4000 Hz was 43.75 
decibels for the right ear and 72.50 decibels in the left ear. 
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 16 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of I for the right and XI for the left ear.  Level I 
hearing acuity in the better ear and Level XI hearing acuity in 
the poorer ear equates to a 10 percent evaluation. 38 C.F.R. § 
4.85, Table VII.

The Board notes that it also considered the alternative rating 
scheme for exceptional patterns of hearing impairment and found 
it inapplicable here.  When the pure tone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral. 38 C.F.R. § 
4.86(a) (2009).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b) (2009). 

In this case, the Veteran's left ear shows pure tone thresholds 
at the four specified frequencies is 55 decibels or more, thus 
Table Via is used for the left ear.  Using Table VIa in 38 C.F.R. 
§ 4.85, the Veteran received a numeric designation of VI for the 
left ear.  Level I hearing acuity in the better ear and Level VI 
hearing acuity in the poorer ear equates to a noncompensable 
evaluation. 38 C.F.R. § 4.85, Table VII.

On the authorized audiological evaluation in May 2005, pure tone 
thresholds, in decibels, were as follows:

HERTZ - 500 1000 2000 3000 4000 RIGHT 20 20 20 60 70 LEFT 55 60 
60 75 100

The average of the pure tones between 1000-4000 Hz was 42.5 
decibels for the right ear and 73.75 decibels in the left ear. 
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of I for the right and III for the left ear.  Level 
I hearing acuity in the better ear and Level III hearing acuity 
in the poorer ear equates to a noncompensable evaluation. 38 
C.F.R. § 4.85, Table VII.

Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of VI for the left ear.  Level I hearing 
acuity in the better ear and Level VI hearing acuity in the 
poorer ear also equates to a noncompensable evaluation. 38 C.F.R. 
§ 4.85, Table VII.

On the authorized audiological evaluation on August 17, 2005, 
pure tone thresholds, in decibels, were as follows:

HERTZ - 500 1000 2000 3000 4000 RIGHT 15 20 25 55 70 LEFT 55 60 
60 75 95

The average of the pure tones between 1000-4000 Hz was 42.5 
decibels for the right ear and 72.50 decibels in the left ear. 
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 36 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of I for the right and IX for the left ear.  Level I 
hearing acuity in the better ear and Level IX hearing acuity in 
the poorer ear equates to a noncompensable evaluation. 38 C.F.R. 
§ 4.85, Table VII.

Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of VI for the left ear.  Level I hearing 
acuity in the better ear and Level VI hearing acuity in the 
poorer ear also equates to a noncompensable evaluation. 38 C.F.R. 
§ 4.85, Table VII.

On the authorized audiological evaluation on August 30, 2005, 
pure tone thresholds, in decibels, were as follows:

HERTZ - 500 1000 2000 3000 4000 RIGHT 15 15 30 55 70 LEFT 65 65 
65 80 90

The average of the pure tones between 1000-4000 Hz was 42.5 
decibels for the right ear and 75 decibels in the left ear. 
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 12 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of I for the right and XI for the left ear.  Level I 
hearing acuity in the better ear and Level XI hearing acuity in 
the poorer ear equates to a 10 percent evaluation. 38 C.F.R. § 
4.85, Table VII.

Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of VI for the left ear.  Level I hearing 
acuity in the better ear and Level VI hearing acuity in the 
poorer ear equates to a noncompensable evaluation. 38 C.F.R. § 
4.85, Table VII.

On the authorized audiological evaluation in September 2005, pure 
tone thresholds, in decibels, were as follows:

HERTZ - 500 1000 2000 3000 4000 RIGHT 20 20 30 60 70 LEFT 65 65 
70 80 90

The average of the pure tones between 1000-4000 Hz was 45 
decibels for the right ear and 76.25 decibels in the left ear. 
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 8 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of I for the right and XI for the left ear.  Level I 
hearing acuity in the better ear and Level XI hearing acuity in 
the poorer ear equates to 10 percent evaluation. 38 C.F.R. § 
4.85, Table VII.

Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of VI for the left ear.  Level I hearing 
acuity in the better ear and Level VI hearing acuity in the 
poorer ear equates to a noncompensable evaluation. 38 C.F.R. § 
4.85, Table VII.

The Board notes that the audiological evaluations in October 2005 
did not have speech audiometry findings; and thus, calculations 
could not be done for right ear.  As such, the findings do not 
provide the needed criteria for rating hearing loss. 

On the authorized audiological evaluation in January 2008, pure 
tone thresholds, in decibels, were as follows:

HERTZ -500 1000 2000 3000 4000 RIGHT 30 25 30 60 75 LEFT 95 90 95 
100 110

The average of the pure tones between 1000-4000 Hz was 47.50 
decibels for the right ear and 98.75 decibels in the left ear. 
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of zero percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of I for the right and XI for the left ear.  Level I 
hearing acuity in the better ear and Level XI hearing acuity in 
the poorer ear equates to 10 percent evaluation. 38 C.F.R. § 
4.85, Table VII.

Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of X for the left ear.  Level I hearing 
acuity in the better ear and Level X hearing acuity in the poorer 
ear also equates to 10 percent evaluation. 38 C.F.R. § 4.85, 
Table VII.

On the authorized audiological evaluation in February 2010, pure 
tone thresholds, in decibels, were as follows:

HERTZ - 500 1000 2000 3000 4000 RIGHT 25 25 30 65 75 LEFT 65 65 
75 95 105

The average of the pure tones between 1000-4000 Hz was 47.50 
decibels for the right ear and 85 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 28 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of I for the right and XI for the left ear.  Level I 
hearing acuity in the better ear and Level XI hearing acuity in 
the poorer ear equates to 10 percent evaluation. 38 C.F.R. § 
4.85, Table VII.

Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of VIII for the left ear.  Level I hearing 
acuity in the better ear and Level X hearing acuity in the poorer 
ear equates to noncompensable evaluation. 38 C.F.R. § 4.85, Table 
VII.

Hearing evaluations are performed by mechanically applying the 
rating criteria to certified test results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Although, the record 
indicates that the Veteran's left ear hearing has fluctuated 
slightly, affording the Veteran the benefit of the doubt, the 
Board finds that during the entire appeal period, a 10 percent 
evaluation for the Veteran's service-connected bilateral hearing 
loss is warranted.  

However, there is no basis to establish a higher schedular rating 
than 10 percent rating based on the audiological findings of 
record.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no 
evidence that the Veteran's service-connected bilateral hearing 
loss presents such an unusual or exceptional disability picture 
at any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The disability does not result in symptoms not contemplated by 
the criteria in the rating schedule.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.

In sum, the evidence supports a 10 percent rating, but no higher, 
during the entire appeal period.  As the preponderance of the 
evidence is against higher evaluation for the Veteran's service-
connected bilateral hearing loss, the benefit of the doubt 
doctrine is not applicable, and an evaluation in excess of 10 
percent must be denied. 38 U.S.C.A. 5107(b) (West 2003); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a 10 percent evaluation prior to January 23, 2008 
for bilateral hearing loss is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent at any time 
during the appeal period for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


